DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim for foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/25/2021, and 02/28/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 02/28/2022 is acknowledged.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 1-9 are examined on the merits.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The first paragraph of the abstract uses a phrase “… the present disclosure …”, which, however, should be avoided.
The disclosure is objected to because of the following informalities: the disclosure uses the reference number “9” for “the robotic surface cleaning device 9” and “the robot vacuum 9” (see para. [0055]).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.  (KR20140066850 A; hereinafter, “Jung” ) in view of Park et al. (US2017/0083023 A1; hereinafter, “Park”). 

Regarding claim 1:
Jung teaches:
A control system for controlling a robotic surface cleaning device (-- see Fig. 1), the control system comprising:
the robotic surface cleaning device (Fig. 1 & page 5: a robot cleaner 100) having a nozzle to receive dirt and debris (Fig. 3 & page 5: The cleaning unit 130 includes a main brush 131 for sweeping and polishing dust (-- where the main brush is installed teaches a nozzle) in the cleaning area) and configured to travel about a surrounding environment (Fig. 3 & page 5: The traveling wheels 123a and 123b are provided … to move the robot cleaner 100 forward or backward or to change the moving direction of the robot cleaner 100);
a hand-held device (Fig. 1 & page 5: a remote controller (200), and a mobile communication terminal (300)) comprising an antenna arrangement to communicate with the robotic surface cleaning device (Fig. 6 & page 7: The remote controller 200 includes … a communication unit 255 … The control unit 250 transmits the inputted operation command to the robot cleaner 100 through the infrared transmitter 220 (-- an antenna arrangement)) and at least a first sensor (Fig. 6 & page 7: The remote controller 200 includes … an image acquisition unit 241, an instruction distance detector 243, a direction indicator detector 245) to capture a plurality of location data points, each location data point corresponding to a physical location in the surrounding environment (Fig. 13 & page 12: As shown in FIG. 13, the user U can designate a plurality of concentrated cleaning areas R1, R2, and R3 (-- capture a plurality of location data points) through the remote controller 200 …; page 9: The remote controller 100 detects the distance D2 between the remote controller 100 and the cleaning area through the indication distance detector 243 and transmits the distance D2 to the remote controller 200 through the indication direction detector 245. (480) between the direction toward the ground surface (-- a physical location in the surrounding environment) and the direction toward the centralized cleaning region (R)); and
a controller (-- remote controller 200) configured to:
…
send a command to cause the robotic surface cleaning device (-- page 7: The infrared ray transmitter 220 can … transmit an operation command of the user U to the robot cleaner 100) to remain substantially within areas of the surrounding environment corresponding to the at least one identified region of interest during cleaning operations (page 3: The robot cleaner, when the remote controller indicates the robot cleaner, The position information of the cleaning area is received (-- send a command to cause the robotic surface cleaning device) when the remote controller indicates the cleaning area, and … perform cleaning by moving to the cleaning area; page 9: In the concentrated cleaning mode, the robot cleaner 100 intensively cleans the concentrated cleaning area (-- remain substantially within areas of the surrounding environment corresponding to the at least one identified region of interest during cleaning operations; Note that while the robot cleaner performs cleaning, it should be remain within the cleaning area) designated by the user U).
Jung is silent about: 
a controller configured to:
translate the captured location data points into a plurality of localized coordinates, each localized coordinate of the plurality of localized coordinates corresponding to locations in a map that virtually represents the surrounding;
identify at least one region of interest in the map based on the translated localized coordinates.
Park teaches: 
a controller configured to:
translate the captured location data points into a plurality of localized coordinates, each localized coordinate of the plurality of localized coordinates corresponding to locations in a map that virtually represents the surrounding environment (para. [0111]:  Referring to FIGS. 13 and 14, each sensor data is constituted of a plurality of data points. For example, when an arbitrary point P is included in actual sensor data as P1 and in virtual sensor data as P2, P1 and P2 are in a corresponding point relationship. In a case of a 2D sensor, data points constituting the actual sensor data are respectively defined as (x, y) (-- a plurality of localized coordinates) based on a reference coordinate system of the cleaning robot 100. Data points constituting the virtual sensor data are defined as (x, y) based on a reference coordinate system {W} (see FIG. 4) of an environmental map (--corresponding to locations in a map that virtually represents the surrounding environment); para. [0090]: At this time, the relative position may be obtained by calculating a coordinate transformation parameter(rotation and translation) for fitting the plurality of corresponding points (inliers) included in the actual sensor data into a plurality of corresponding points (inliers) corresponding to each of data points of the local map; see also paras. [0010], [0036], [0064], [0076], [0080], and [0136]);
identify at least one region of interest in the map based on the translated localized coordinates (para. [0146]: Next, in operation S141, the cleaning robot 100 may determine the relative position (-- identify at least one region of interest) of the cleaning robot for the local map (-- in the map based on the translated localized coordinates) having the highest similarity as the current position of the cleaning robot for the environmental map; para. [0075]: When an extraction method of the large local map is applied, the local map acquisition unit 153 extracts an area wider than the small local map from the environmental map using the current position S of the cleaning robot 100 as a center of large local map extraction; also see para. [0076] and para. [0010]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung’s system by enhancing Jung’s system to translate concentrated cleaning areas into a plurality of corresponding points corresponding to each of data points of the local map, as taught by Park, in order to use an environmental map in which the cleaning robot performs a cleaning operation.
The motivation is to quickly and accurately recognize and move to a position where the cleaning robot will perform a cleaning operation.

Regarding claim 3:
Jung in view of Park teaches:
The control system of claim 1.
Jung teaches:
…
wherein the hand-held device sends the plurality of captured location data points to the robotic surface cleaning device within the surrounding environment via the antenna arrangement of the hand-held device (Fig. 9 & page 9: the distance D2 between the remote controller 200 (-- the hand-held device) and the centralized cleaning area R and the angle? 2 between the distance D2 between the remote controller 100 and the central cleaning area R, [are transmitted] To the robot cleaner (100) (-- sends the plurality of captured location data points to the robotic surface cleaning device)).
Jung is silent about:
wherein the controller is implemented within the robotic surface cleaning device.
Park teaches:
wherein the controller is implemented within the robotic surface cleaning device (para. [0036]: the cleaning robot 100 (-- the robotic surface cleaning device) may recognize its own position without prior information about the vicinity of the cleaning robot 100 using a camera or a variety of sensors, and perform a process for localization and map-building that creates a map from information about the surroundings; para. [0076]: The processor 180 (-- controller) may determine coordinates of the current position for the local map by performing matching between the local map and actual sensor data, and calculate a main segment angle of a line segment existing in the local map, thereby determining a traveling direction with respect to the current position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung’s system by enhancing Jung’s system to calculate a coordinate transformation in the robot cleaner, as taught by Park. It is a design choice whether the controller is implemented within the robot cleaner or within the remote controller.
 
Regarding claim 5:
Jung in view of Park teaches:
The control system of claim 1, wherein the hand-held device further includes …
Jung teaches:
a second sensor, the second sensor being an image sensor (Fig. 6 & page 6: an image acquiring unit that acquires an image of the front of the remote controller 200 241).

Regarding claim 9:
Jung in view of Park teaches:
	The control system of claim 1.
Jung is silent about:
wherein the hand-held device is a surface cleaning device having a nozzle to receive dust and debris and a dust cup for storing the received dust and debris.
Park teaches:
	The control system of claim 1, wherein the hand-held device is a surface cleaning device having a nozzle to receive dust and debris and a dust cup for storing the received dust and debris. (para. [0036]: the cleaning robot 100 may recognize its own position without prior information about the vicinity of the cleaning robot 100 using a camera or a variety of sensors, and perform a process for localization and map-building that creates a map from information about the surroundings. – Note that Park discloses a cleaning robot combined with a variety of sensors which correspond to a hand-held device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung’s system by enhancing Jung’s system to combine the remote controller with the robot cleaner, as taught by Park, in order to allow the robot cleaner to perform the target area by itself. The motivation is to simplify the system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.  (KR20140066850 A; hereinafter, “Jung” ) in view of Park et al. (US2017/0083023 A1; hereinafter, “Park”), and further in view of Pack et al. (US2014/0350839 A1; hereinafter, “Pack”). 

Regarding claim 2:
Jung in view of Park teaches:
The control system of claim 1, wherein the controller is implemented within the hand-held device (page 9: The remote controller 100 detects the distance D2 between the remote controller 100 and the cleaning area through the indication distance detector 243), and wherein the command is transmitted via the antenna arrangement of the hand-held device to the robotic surface cleaning device … (see the rejection of claim 1 above). 
Jung in view of Park is silent about:
wherein the command is further configured to update a map in a memory of the robotic surface cleaning device based on the at least one identified region of interest.
Pack teaches:  
wherein the command is further configured to update a map in a memory of the robotic surface cleaning device based on the at least one identified region of interest (para. [0010]: The controller updates the maps associated with each particle based on the received image data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Park’s system by enhancing Jung in view of Park’s system to update the local map, as taught by Pack, in order to control the robot using a simultaneous map information.
The motivation is to quickly and accurately move to a position where the cleaning robot will perform a cleaning operation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.  (KR20140066850 A; hereinafter, “Jung” ) in view of Park et al. (US2017/0083023 A1; hereinafter, “Park”), and further in view of Peless et al. (US 2005/0007057 A1; hereinafter, “Peless”). 

Regarding claim 4:
Jung in view of Park teaches:
 The control system of claim 1, wherein the controller identifies the at least one region of interest in the map based on the translated localized coordinates …
Jung in view of Park is silent about: 
collectively forming a shape that substantially corresponds with an irregular or regular geometric shape.
Peless teaches: 
collectively forming a shape that substantially corresponds with an irregular or regular geometric shape (para. [0080]: The robot now has an initial map of the area, similar to what is shown in Fig. 3B, each point having been assigned a coordinate. The set of coordinates so created will be termed "the map" of the working area). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an object or a map is represented as a set of coordination.

Claims 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.  (KR20140066850 A; hereinafter, “Jung” ) in view of Park et al. (US2017/0083023 A1; hereinafter, “Park”), and further in view of Zhao et al. (CN 106863305 A; hereinafter, “Zhao”). 

Regarding claim 6:
Jung in view of Park teaches:
The control system of claim 5. 
Jung teaches:
wherein the controller identifies at least one obstacle within the at least one identified region of interest (page 6: The obstacle detection unit 149 (-- the controller) detects obstacles (--identifies at least one obstacle) such as furniture, office equipment, and walls installed in the cleaning area (-- within the at least one identified region of interest) where the robot cleaner 100 travels, and provides the controller 150 (-- also teaches the controller) with the obstacles) based on … the image sensor of the hand-held device or based on user input (Fig. 5 & page 6: an image acquiring unit (-- the image sensor of the hand-held device) that acquires an image of the front of the remote controller 200 241).
Jung in view of Park is silent about:
wherein the controller identifies at least one obstacle within the at least one identified region of interest based on image data …
Zhao teaches: 
wherein the controller identifies at least one obstacle within the at least one identified region of interest based on image data … (page 3: The camera shoots the obstacle image for recognizing the type of the obstacle, the sort of the barrier comprises a first barrier, the second barrier, the third barrier).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Park’s system by enhancing Jung in view of Park’s system to recognize an obstacle by a camera, as taught by Zhao, in order to recognize even a type of the obstacle.
The motivation is to perform a smooth cleaning operation in a variety of cleaning environments by obtaining accurate information of the environment.

Regarding claim 8:
Jung in view of Park and Zhao teaches:
The control system of claim 6.
Jung in view of Park is silent about:
wherein the controller updates the map to include a representation of the at least one identified obstacle, and wherein the robotic surface cleaning device navigates around the obstacle during cleaning operations based on the updated map.
Zhao teaches:
wherein the controller updates the map to include a representation of the at least one identified obstacle, and wherein the robotic surface cleaning device navigates around the obstacle during cleaning operations based on the updated map (page 4: the programmed cleaning path, sweeping robot can according to the programmed path for cleaning, because some room is possible to be moved, the position coordinate of the third obstacle changes, cleaning process of detecting obstacles and updates the position coordinate of the obstacle, re-building the room map according to the coordinate of the obstacle, planned cleaning path again; page 5: if the position coordinate of the detected obstacle present in the room map is no obstacle, recording the position coordinate of the currently detected by the obstacle and the currently detected obstacles in the room map marked as third barrier after bypassing the current detected obstacle into the planned cleaning path to continue cleaning.).
	The motivation for claim 6 is applicable for claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.  (KR20140066850 A; hereinafter, “Jung” ) in view of Park et al. (US2017/0083023 A1; hereinafter, “Park”), and further in view of He et al. (US 2017/0361456 A1; hereinafter, “He”). 

Regarding claim 7:
Jung in view of Park teaches:
The control system of claim 5, wherein the controller identifies … the at least one identified region of interest based on image data from the image sensor of the hand-held device ….
Jung in view of Park is silent about:
wherein the controller identifies at least one surface type within the at least one identified region of interest based on image data …, and wherein the controller causes the robotic surface cleaning device to adjust a cleaning mode when performing cleaning operations within the at least one identified region of interest based on the at least one identified surface type.
He teaches: 
wherein the controller identifies at least one surface type within the at least one identified region of interest based on image data …, and wherein the controller causes the robotic surface cleaning device to adjust a cleaning mode when performing cleaning operations within the at least one identified region of interest based on the at least one identified surface type (para. [0054]: the camera captures a ground image of the target area and transmits to the recognizing unit …; para. [0061]: The self-moving robot judges whether the target area is the grassland or the road surface by the ground type recognizing unit, so as to automatically switch the mowing working mode or the cleaning mode, and use efficiency of the machine is improved)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Park’s system by enhancing Jung in view of Park’s system to adjust a cleaning mode according to a type of the target area, as taught by He, in order to clean the target area with a proper method.
The motivation is to improve cleaning efficiency and quality according to the type of the target area.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US2015/0335219 A1) discloses a cleaner including a main body for sucking dust on the floor in a cleaning region while actively traveling, and a marker indication device for indicating a marker on the floor in the cleaning region while moving independently of the main body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664     
                                                                                                                                                                                                  


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664